Citation Nr: 0815844	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability (degenerative disc disease of the lumbar spine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to May 
1999 and from October 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection and a 10 
percent rating for a low back disability (degenerative disc 
disease of the lumbar spine).

The veteran testified before the Board at a hearing that was 
held at the RO in June 2005.  The transcript has been 
associated with the claims file.

In October 2005, the matter was remanded by the Board for 
additional development; however, it appears that all 
development has not been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her service-connected lumbar spine 
disability is more severe than the current 10 percent 
evaluation reflects.

In June 2005, the veteran testified before the undersigned 
that she received treatment related to her spine disability 
from Dr. Patrick Harrison, a private chiropractor, from 
October 2000 through July 2003. It appears that records dated 
from October 2000 to September 2001 have been associated with 
the claims folder, but that later records have not yet been 
obtained.  

In October 2005, the Board remanded the appeal for additional 
development.  One of the remand items was to obtain the 
veteran's medical treatment records from Dr. Patrick Harrison 
subsequent to 2001.  Review of the record does not reveal 
that these records were ever requested.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA medical providers who have examined 
or treated her for low back problems since 
September 2001 that VA does not already 
have.  Then, obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically request 
copies of the veteran's records from Dr. 
Patrick Harrison.  

2.  Then readjudicate the claim for an 
increased initial rating for a lumbar 
spine disability.  If further action 
remains adverse to the veteran, provide 
the veteran and her representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
the purpose of appellate disposition, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



